Citation Nr: 1215053	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2010, the Board remanded the issue of the rating of diabetes mellitus, type II, for additional development.

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's diabetes mellitus, type II, has been manifested by insulin use, restricted diet, and regulation of activities.

2.  The Veteran was hospitalized from December 11, 2007 to December 13, 2007, and from December 17, 2007, to December 19, 2007, for treatment of diabetic ketoacidosis.

3.  At no time during the appeals period has the record shown episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent, but no higher, for diabetes mellitus, type II, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a disability rating of 60 percent, but no higher, for diabetes mellitus, type II, for the one year period commencing December 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case, and indeed, the Veteran has not argued VA failed to fulfill its notice obligation. 

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim.  The appellant was notified that his claim for service connection for diabetes mellitus, type II was awarded with an effective date of September 27, 2004, one year prior to the date of his claim based on a change in the law that associated diabetes mellitus with herbicide exposure, and an initial disability rating was assigned. He was provided notice how to appeal that decision, and he did so. He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings and he demonstrated his actual knowledge of what was required to substantiate higher ratings in his argument included on his Substantive Appeal. 

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant physical examinations. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 




Increased Rating- Diabetes Mellitus

Service connection for diabetes mellitus, type II, was granted in the December 2005 rating decision on appeal.  An initial 20 percent rating was assigned from September 2004, and the Veteran disagreed with that initial rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the Veteran has been in receipt of a 20 percent rating for his type II diabetes mellitus, pursuant to Diagnostic Code 7913.  

Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent evaluation. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Note (1) to Diagnostic Code 7913 instructs that compensable complications of diabetes mellitus are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

On VA examination in December 2005, the examiner noted that the Veteran was on Glucovance for his diabetes mellitus.  He had never been hospitalized for his diabetes mellitus, and he saw his diabetes care provider once every three months.  He tried to follow his diabetic diet, but had no other lifestyle restrictions.  

A January 2007 statement from the Veteran's treating internal medicine specialist, Stephen D. Pershing, M.D., noted that the Veteran was using injections, a restricted diet, and regulated activities to control his diabetes mellitus.

The Veteran was hospitalized on two occasions in December 2007 for hyperglycemic and diabetic ketoacidosis.  From December 11, 2007, to December 13, 2007 he was hospitalized at Baptist Hospital of the East, and from December 17, 2007, to December 19, 2007, he was hospitalized at Blount Memorial Hospital.

A VA examination report in January 2008 noted that the only time the Veteran had had ketoacidosis was on the two occasions within a week of each other in December 2007.  He was on insulin, a restricted diet, and he had "restriction and regulation of his activities on account of his diabetes."  The Veteran was noted to go to his diabetic care provider about every month.   

In April 2008, the VA examiner provided an addendum to the examination report.  She noted that the Veteran "does not meet the criteria for regulation of activities because his regulation of activities are not prescribed by a physicians [sic] for the regulation of hypo or hyper glycerin reactions."  

Records obtained pursuant to the Board's remand show that the Veteran was seen by his diabetic provider in June 2010, July 2010, September 2010, October 2010, and February 2011, for one visit in each of those months.  

Upon review of the aforementioned evidence, the Board finds that the Veteran's diabetes mellitus warrants an initial disability rating of 40 percent.  In this regard, the evidence demonstrates throughout the appeal period that insulin and a restricted diet have been required to manage the Veteran's diabetes mellitus.  With respect to regulation of activities, the Board acknowledges that the April 2008 VA examination addendum report stated that the Veteran did not meet the criteria for regulation of activities.  However, credible evidence of "regulation of activities" must be considered.  In this regard, Dr. Pershing, in January 2007 specifically noted regulation of activities, and the VA examiner's initial report in January 2008 also noted such.  While the examiner later contradicted herself on this point, her addendum report does not specifically address Dr. Pershing's statement.  Resolving reasonable doubt in favor of the Veteran, the rating criteria for an initial disability rating of 40 percent under Diagnostic Code 7913 have been met.

The Board also finds that the criteria for a staged rating of 60 percent are met beginning December 11, 2007, the date of the Veteran's first hospitalization for ketoacidosis.  As this condition required two hospitalizations in December 2007, (and it is acknowledged the Veteran has a non-compensable complication of his diabetes, retinopathy), a 60 percent rating is warranted for the year period following the initial hospitalization; during that one year period the Veteran's diabetes mellitus can be said to have required one or two hospitalizations per year as contemplated by the criteria for a 60 percent rating.  A 100 percent rating is not warranted during this period as the record does not show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.

The criteria for a 60 percent, or higher, schedular rating for diabetes mellitus have not been met at any other time during the appeals period because episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider are not shown.  As noted, the record shows that the Veteran was hospitalized twice during December 2007 for ketoacidosis, however no other such hospitalizations are shown during the appeals period, and the record shows no more than once per month visits to his diabetic care provider.

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied. See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 40 percent schedular rating for diabetes mellitus will therefore be granted, with a 60 percent rating assigned for the one year period beginning December 11, 2007.


ORDER

A 40 percent initial rating for diabetes mellitus, type, II, is granted.

A 60 percent rating for diabetes mellitus, type II, for the one year period commencing December 11, 2007, is granted.


REMAND

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The Veteran has reported that he lost his long-held job as a railroad engineer in 2006 and has not worked regularly since.  His representative has explicitly raised the issue of entitlement to TDIU in the informal hearing presentation received in March 2012.  The Veteran has accordingly presented a claim for a TDIU that is part of the claim on appeal.  

The Board notes the RO has not previously adjudicated a claim for a TDIU, and has not advised the Veteran of the elements required to show entitlement to such benefit.  To avoid prejudice to the Veteran, he must be advised of the requirements to establish entitlement to a TDIU before the issue is adjudicated.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should inform the Veteran and his representative of the elements required to establish entitlement to a TDIU based on service-connected disabilities, and of the respective duties of VA and the claimant in obtaining such evidence.

2.  The Veteran should be scheduled for appropriate VA examinations to determine the current severity of his service-connected diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy, diabetic retinopathy, hearing loss, erectile dysfunction, and PTSD.  All indicated tests are to be performed.  The claims file should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  

The examiners should discuss the severity of the Veteran's service connected disabilities, and comment on how any associated residuals or manifestations impact on his employability.  The examiners should opine, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, as to whether it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  Then, the RO or the AMC should adjudicate the Veteran's claim for a TDIU in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


